Title: Declarations of the Suspension of Arms and the Cessation of Hostilities between the United States and Great Britain, 20 January 1783
From: Adams, John
To: 

Versailles, 20 January 1783. MS of declarations in French; English translation by John Pintard (PCC, No. 84, IV, f. 323–330). FC’s of declarations and Arts. 1 and 22 of the Anglo-French preliminary peace treaty in French (Adams Papers). LbC’s of declarations in French and Arts. 1 and 22 of the Anglo-French preliminary peace treaty in French (Adams Papers); APM Reel 109. LbC-Tr’s of declarations in French and English and Arts. 1 and 22 of the Anglo-French preliminary peace treaty in French (Adams Papers); APM Reel 103. PRINTED (French and English): Miller, Treaties,Treaties and Other International Acts of the United States of America, ed. Hunter Miller, Washington, 1931–1948; 8 vols. 2:108–110. On 18 January the Comte de Vergennes wrote to Benjamin Franklin to request that he and John Adams come to Versailles on the morning of 20 January to attend the signing of the preliminary peace treaties concluded by Great Britain with France and Spain. Two purposes were served by the presence of the Americans and by declarations that they and Alleyne Fitzherbert signed at the ceremony. First, the documents signified that the preliminary Anglo-American peace treaty was in effect pursuant to the statement in its preamble that it would not be considered as concluded until peace was established between France and Great Britain. Second, because the Anglo-American preliminary treaty did not establish the conditions governing a cessation of hostilities, the declarations made it clear that it would be implemented according to the treaties signed with France and Spain, with the specific examples being Arts. 1 and 22 of the Anglo-French treaty. For the formal implementation of the armistice by Great Britain and the United States, see the proclamations by George III and the American Peace Commissioners of 14 and 20 Feb., respectively, both below. For a detailed examination of the documents, see Miller, TreatiesTreaties and Other International Acts of the United States of America, ed. Hunter Miller, Washington, 1931–1948; 8 vols., 2:111–112. For John Adams’ account of the signing of the declarations, his dispatch of them to America, and Congress’ resulting action, see his 22 January letter to Robert R. Livingston, and notes, below.
